—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress tangible evidence seized from his apartment pursuant to a search warrant that authorized any executing police officer to enter the apartment without giving notice of his authority and purpose {see, CPL 690.35 [4] [b]). Contrary to defendant’s contention, the no-knock provision of the warrant was justified by more than the category of criminal activity under investigation {cf, Richards v Wisconsin, 520 US 385, 388). Rather, the facts alleged in the warrant application provide reasonable cause to believe that the property sought, i.e., computer files, images and equipment, “may be easily and quickly destroyed or disposed of’ (CPL 690.35 [4] [b] [i]; see, People v Ackerman, 237 AD2d 849, 850-851, Iv denied 89 NY2d 1087; People v Israel, 161 AD2d 730, 731). The sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Bristol, J. — Possessing Sexual Performance by Child.) Present — Green, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.